Citation Nr: 0620812	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-22 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for Type 2 diabetes 
mellitus, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for residuals of 
shrapnel wounds to the nose and forehead.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 to December 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran's Type 2 diabetes mellitus is causally 
related to his active service.

2.  The competent evidence of record does not demonstrate 
that the veteran has residuals of shrapnel wounds to the 
forehead and nose that are causally related to his active 
service.


CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus was not incurred in or 
aggravated by active service, and service incurrence may not 
be presumed.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  A residuals of shrapnel wounds to the forehead and nose 
disability was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of an April 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter, which was 
issued prior to the initial AOJ decision,  informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence and requested that the veteran submit any additional 
evidence pertaining to his claims to the AOJ.   The Board 
observes that the April 2002 letter did not provide the 
veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  
However, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service personnel records, service medical 
records, private and VA treatment records, and VA examination 
reports.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

1.  Service connection - in general

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a)(2005).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b)(West 2002); 38 C.F.R. § 3.303(d) (2005).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a)(2005).

2.  Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).



Legal Analysis

A.  Diabetes

The veteran asserts that service connection is warranted for 
his Type 2 diabetes mellitus disability.  In this regard, in 
order to establish service connection on a nonpresumptive 
direct incurrence basis for Type 2 diabetes mellitus, the 
veteran must provide evidence of a current disability, an in-
service injury or disease, and a nexus between the current 
disability and the in-service injury or disease.  Although, 
the record reflects that the veteran currently has Type 2 
diabetes mellitus, his service medical records do not reflect 
that he ever complained of, or was diagnosed with, diabetes 
mellitus while in service.  Moreover, there is no competent 
clinical opinion of record that etiologically relates the 
veteran's current diabetes mellitus to any incident of his 
active service.  The Board also notes that the initial 
documentation by the record of the veteran's diabetes in 2002 
is too remote from service to be reasonably related to the 
veteran's military service.  Such a lapse of time between 
service separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Thus, the Board concludes that the 
evidence of record does not establish that the veteran is 
entitled to a grant of service connection on a nonpresumptive 
direct incurrence basis for his current Type 2 diabetes 
mellitus disability.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's Type 2 diabetes 
mellitus must have become manifest to a degree of 10 percent 
or more within one year from the date of termination of his 
period of service.  In this case, there is no evidence that 
the veteran's Type 2 diabetes mellitus manifested itself to a 
compensable degree within one year of his separation from 
service.  In fact, the record reflects that the veteran was 
first diagnosed with Type 2 diabetes mellitus in January 
2002, which was almost 40 years after his December 1965 
discharge from service.  Hence, the Board finds that evidence 
of record does not establish that the veteran is entitled to 
service connection on a presumptive basis for his current 
Type 2 diabetes mellitus.

As noted above, in order for a veteran to establish service 
connection for Type 2 diabetes mellitus that results from 
exposure to (herbicides) Agent Orange while serving in 
Vietnam, he must have served in the Republic of Vietnam or 
off the waters of Vietnam, during the period beginning on 
January 9, 1962 and ending on May 7, 1975 and had in-country 
duty or visitation.  In this case, the veteran contends that 
he was exposed to Agent Orange when aircraft returned to his 
ship from having flown over and having landed in Vietnam.  
According to the veteran, whose military occupational 
specialty was that of an aircraft mechanic, such aircraft 
would be covered with Agent Orange and dust and, as a result, 
he and other crew members who had to clean the aircraft, 
would get covered with whatever dust, Agent Orange, etc. that 
was on the plane.  

The Board observes that the veteran's service personnel 
records reflect that he served aboard the USS MIDWAY (CV-41) 
in the Vietnam area of operations variously between April 8, 
1965 and November 4, 1965.  Additionally, the Department of 
the Navy has confirmed that the aircraft carrier, USS MIDWAY 
was in Southeast Asia waters from October 1963 until November 
1965.  However, there is no evidence of record that supports 
the veteran's contentions that aircraft landing on his ship 
were covered with Agent Orange, thus causing him to be 
exposed to Agent Orange.  Moreover, the Deputy Director of 
Naval History with the Department of Navy, reported that an 
examination of their records reveled no evidence that 
aircraft from MIDWAY ever operated in support of Agent Orange 
spraying missions.  He also reported that the U. S. Army 
Joint Services Records Research Center (JSRRC) informed him 
that their researchers had found no evidence that Agent 
Orange was ever stored or transported aboard any U.S. Navy 
ships during the Vietnam era.  Therefore, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran was exposed Agent Orange as a result of 
Agent Orange covered or carrying aircraft.

The Board observes that the veteran also contends that he was 
exposed to Agent Orange when his duties as an aircraft 
mechanic required him to actually go in-country into Vietnam 
to repair helicopters that had broken down.  However, the 
competent evidence of record does not show that the veteran 
was required to leave his ship, the USS MIDWAY, to fulfill 
his duties as an aircraft mechanic.  Therefore, in the 
absence of any evidence to the contrary, the Board must 
conclude that the veteran never had in-country duty or 
visitation in Vietnam to repair helicopters or for any other 
reason and thus, was not exposed to Agent Orange.

In conclusion, although the veteran asserts that his current 
Type 2 diabetes mellitus disability is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current diabetes mellitus is 
related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2005), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for Type 2 diabetes mellitus, to include as 
secondary to Agent Orange exposure.

B.  Residuals of Shrapnel Wounds to the Nose and Forehead

The veteran also asserts that service connection is warranted 
for residuals of shrapnel wounds to the nose and forehead.  
According to the veteran, he sustained lacerations on his 
left temple, in his left eyebrow, as well as on the bridge of 
his nose between the eyes, in Chu Lai when he was exposed to 
incoming fire while repairing a helicopter that had been 
damaged by ground fire.  He indicated that such injuries were 
treated in the field by a medical corpsman.  

In terms of a current disability, a May 2002 VA examination 
reveals that the veteran had a scar on his left temple, as 
well as his left eyebrow.  However, the veteran's 
contemporaneous service medical records are silent for 
complaints of, or treatment for, a shrapnel wound injury or 
any residuals thereof, including scars. Although the veteran 
has indicated that his lacerations were incurred when he was 
exposed to incoming fire in Vietnam while repairing a damaged 
helicopter, there is no evidence of record that corroborates 
this contention.  As discussed above, the evidence of record 
demonstrates that the veteran did not have in-country duty or 
visitation in Vietnam.  Therefore, the Board finds that the 
veteran could not have been exposed to combat while in-
country in Vietnam and thus, could not have incurred his 
injuries during combat. Consequently, as the veteran's injury 
did not occur during combat, the relaxed burden regarding an 
in-service incurrence of any injury is not applicable, and 
the veteran's statements, alone, regarding his lacerations 
are not sufficient.  38 U.S.C.A. § 1154(b).

Moreover, there is no competent clinical opinion of record 
that etiologically relates any of the veteran's current scars 
to any incident of his active service.  The Board also notes 
that the initial documentation by the record of the veteran's 
scars in 2002 is too remote from service to be reasonably 
related to the veteran's military service.  Such a lapse of 
time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
in the absence of any evidence to the contrary, the Board 
concludes that the preponderance of the evidence is against a 
grant of service connection for residuals of shrapnel wounds 
to the nose and forehead. 

In conclusion, although the veteran asserts that his scars 
disability is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current scars disability is related to his active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2005), 
but does not find that the evidence is of such approximate 
balance as to warrant it's application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for residuals of 
shrapnel wounds to the nose and forehead.




ORDER

Entitlement to service connection for Type 2 diabetes 
mellitus, to include as secondary to Agent Orange exposure is 
denied.

Entitlement to service connection for residuals of shrapnel 
wounds to the nose and forehead is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


